DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I and Species 1 in the reply filed on 6/21/22 is acknowledged.  
There being common allowable subject matter as indicated below, the restriction is removed and all of the claims 1-18 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach an imaging sensor comprising each of the pixel structures includes a P+/Nwell/Psub junction forming a first, photodiode overlying a second, photovoltaic diode.
With respect to claim 11, the prior art fails to teach an energy harvesting pixel imaging structure comprising a photodiode overlying a photovoltaic diode.
As to claim 15, the prior art fails to teach a method of simultaneous imaging and energy harvesting, comprising  generating charge in a photodiode indicative of light impinging on the photodiode and simultaneously generating charge from the light in a photovoltaic diode located underneath the photodiode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	8/12/22